DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7 and 9 are indefinite in the use of the phrases “Example 1d”, Example 1e and Example 1f.  The claims should stand on their own, and have any further information of Examples 1d, 1(e) or 1f incorporated into the claims as Applicants see fit.  

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henault-Mezaize (Henault) (EP2014177) (applicants’ reference) in view of Whaley (6,093439), Lavoie et al. (2002/0189607), and Trksak (2013/0236624).
Henault-Mezaize (HM) discloses a composition containing a dairy ingredient as in step a, which was yogurt, (0043), and as in step b. and a texturizing agent containing a hydrocolloid blend of  non-high amylose starch which has been stabilized and inhibited i. e. an inhibited starch, (0046), and a enzymatically debranched starch,(0006)  i. e. a non-granular-enzymatically-debranched waxy starch,  in a (ratio of 0.8:1 to 8:1) (0002, 0003, 0043).  The starch can be a waxy starch with a low amylose content (0004).    The reference discloses that both starches are from waxy corn (maize) starch (0046, step 4).
Claim 1 differs from the reference in that the composition is to a low protein yogurt, with a protein content of  less than 2.9% and in the use of an ezymatically debranched waxy potato starch..  Whaley discloses a composition, such as yogurt which contained inhibited starches,  and a debranched potato starch (para. 46, 51, 28 , 39).  A waxy based starch can be used in particularly (para. 44).  The reference  discloses a yogurt composition containing whey concentrate in amounts of about  1% and non-fat dry milk, in amounts 0f .80% in a composition with skim milk.  Official Notice is taken that 2% skim milk contains 8 
Claim 2 further requires that the composition containing enough of the texturing agent to thicken and gel the claimed composition.   Lavoie et al. discloses that the starch can be used in amounts of 0.2% to provide a proper gel strength in dairy product (0031).  As this is the function of starches, i. e.  to thicken and gel, and Official notice is taken of this, and Henault discloses that the starch could have been used in yogurt, it would have been obvious to use the 
The reference to Henault-M discloses as in claim 3 that the product will contain water (0044) .
Claim 4 requires a particular viscosity of the composition, and that the viscosity is measured as in Ex. 1 as in claim 5.  Lavoie et al. discloses a viscosity of amount  250,000 to about  100,000 cp (0013) and cooking reduces the viscosity to about 1,000-10,000 cP (0016).  However, Official Notice is taken that the viscosities of various yogurts is well known, as can be seen from all the varieties of yogurt in the grocery store, and it would have been obvious to choose whatever viscosity was deemed to make a satisfactory product.  As this is a composition claim the particular method of measuring the viscosity is not given weight.  
Claim 6 requires particular gel strengths and claim 7 a particular way of measuring the gel strength.  Henault-M discloses various degrees of softness of the gel (table 2).  Lavoie discloses that one of ordinary skill in the art will know to balance the need for gel strength with the properties of the composition (0015).  Lavoie discloses the use of a 5% aqueous solution of starch (0045).  As this would have been determined by various amounts of the starches, it would have been 
Claims 8 and 9 require a particular degree of opacity which would have depended on the amount of starch in the composition.  Lavoie et al. discloses the starch of the invention when treated as in the reference can give a high opacity  (0017) that the opacity occurs with retrogradation of the starch mixture (0027,  0055) .  Therefore, it is seen that various degrees of opacity can be achieved , as disclosed by the reference, and it would have been within the skill of the ordinary worker to treat a starch in the manner of the reference to achieve a particular degree of opacity. As this is a composition claim the particular method of measuring the viscosity is not given weight.  
As the amount of dairy, as in claim 10 has been shown as 3% in yogurt products, it would have been within the skill of the ordinary worker to use less protein, since the starch would have taken up any extra liquid made from the fermentation process of the milk mixture.  
Claim 11 requires a particular ratio of inhibited starch to waxy starch.  The enzymatically debranched starch to the stabilized, inhibited starch is from 0.8 to 1 to 8:1, or ratio of 1:1 to 5:1 (0042 of Henault).  As the claim always requires an 
Claim 12 requires a dextrose equivalent of about 10 10 2:0.  Lavoie et al. discloses that a DE of about 5 yield a gel strength of over 600,000 cP .  (0055) and Table 2).  
Claim 13 requires particular amounts of 10% or less of the texturizing agent.  The reference discloses that the blend can be used in any amount necessary to achieve the desired texture of the final product in amounts of from 0.01 to 15% of the composition by weight (0045 , Henault) .  

Claim 14 further requires that the texturizing agent is the only such agent in the composition, and claim 15, no other texturing agents or that the texturizing agent of claim 1 is the only one.  The reference to Henault discloses that the product can contain other ingredients than the blend (starches) such as eggs , maltodextrin and flour (0006).  The definition of texturizing agents in the specification is that of the two different types of starches   (00012,00013).  Applicants’ specification discloses optional ingredients can be added such a gums, protein and starch (0006) (prior art).  So, it is considered that the texturizing agent 
Claim 15 requires using a particular enzyme.  The reference to Henault -M discloses using isoamylase (0046).  The reference discloses using isoamylase (EC 3.2.1.68 and pullanase as in claims 16 and 17 (0011). 
Claim 18 requires that the waxy starch is partially debranched.  Henault discloses that starch debranching can be measured, giving an idea that the starch could be partially debranched (0019).
Claim 20 is to a texturizing agent, whose limitations have been disclosed as above.  Therefore, it would have been obvious to make a composition as disclosed by the above references, using the starches to make a texturing agent, since this was the function of the starches.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henault-Mezaize (Henault) (EP2014177) (applicants’ reference) in view of Whaley (6,093,439) , and Lavoie et al. and Trksak (2013/0236624) as applied to claims 1-16, 18, 20 above, and further in view of  Buwalda, Yogurts 5.3   and  Nguyen et al. (2006/0240148) 10-2006 .
As to the method in claim in 19, applicants’ specification discloses that yogurt is made by culturing a dairy ingredient with a lactic acid bacteria, which st long paragraph), page 7).   Nguyen et al. discloses a process of making a high fiber dairy product which can be a yogurt 0013).  A mixture of skim milk and condensed milk was mixed with dry milk, starch vitamins, and gelatin, heated and inoculated with bacteria, to a pH of 4.60 to make a yogurt which was then combined with fiber (0064-0066).  The amount of starch can be 4.9% (0046).    As the claimed starch of claim 19 has been disclosed in a yogurt by the above combined references, and Bawalda, yogurts 5.3 disclosed that it was known to use starch as a thickener in yogurts, it would have been obvious to incorporate starch with the milk ingredients, and to ferment the mixture as shown by Nugyen et al. to make the claimed yogurt.  

	Applicants have disclosed the reference to Mintel, XP002777434, but have not furnished a copy of it.  Please supply this reference.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793
HH 1-11-2021